Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following is a Final Office Action on the merits.

Response to Amendment
Acknowledgement is made to the amendment received August 10, 2022, amending Claims 1, 6, and 13.  Claim 10 was cancelled by this amendment.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by von Krane et al. US 2017/0311551 (hereafter von Krane et al.).

Regarding Claim 16, von Krane et al. anticipates:
16. A backpack blower (blower apparatus 1 - backpack power tool, Paragraph [0047]) configured to be worn in a predetermined posture on a back of a user, the backpack blower comprising: 
a volute case (blower spiral 9) defining a suction port (inlet 15), a volute chamber (cavity inside blower spiral 9, Figure 3), and a discharge port (discharge from blower spiral 9 into blower tube 10, Figure 1); 
an impeller (blower wheel 14) rotatably supported within the volute chamber (Paragraph [0050]): 
a motor (drive motor 8) connected to the impeller and configured to drive the impeller and 
an outer case (power tool housing 2) accommodating the suction port of the volute case and the motor (Figure 3), 
wherein 
the outer case comprises an external suction port (intake openings 30 and upper openings 29) and defines an air passage (main passage 25 and intermediate space 24) extending from the external suction port to the suction port of the volute case (Paragraph [0053]), and 
the external suction port is located in the outer case such that the external suction port is directed to be open vertically downward when the backpack blower is worn in the predetermined posture on the back of the user (Figures 3 and 5).
  
Regarding Claim 17, von Krane et al. anticipates:
17. The backpack blower according to claim 16. the suction port (inlet 15) of the volute case (blower spiral 9) is directed to be open horizontally when the backpack blower (blower apparatus 1) is worn in the predetermined posture on the back of the user (Figure 3).  

Regarding Claim 18, von Krane et al. anticipates:
18. The backpack blower according to claim 17, the outer case (power tool housing 2) comprises a bottom portion (bottom plate 5) facing a ground when the backpack blower is worn in the predetermined posture on the back of the user (Figure 3), and 
the external suction port (intake openings 30) is located at the bottom portion of the outer case (Figure 3).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim 1, 3-5, 7, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Svoboda US 2002/0108211 (hereafter Svoboda) in view of Toro Ultra Plus Blower-Vacuum Operator's Manual – 2017 (hereafter Toro).
The Toro reference appears to be a commercially available version of the Svoboda device.  Therefore, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to combine the teachings of the two references to provide more complete details of essentially the same device.

Regarding Claim 1, Svoboda teaches:
1. (Currently Amended): A blower (blower/vac 100) configured to be held (hand-held, portable, Paragraph [0002]) or worn in a predetermined posture by a user, the blower comprising: 
a volute case (housing 102) defining a suction port (air inlet opening 118), a volute chamber (plenum 132), and a discharge port (housing outlet 114); 
an impeller (impeller 126) rotatably supported within the volute chamber (Figure 2); 
a motor (electric motor 122) connected to the impeller and configured to drive the impeller (Paragraph [0039]); and 
an outer case (air inlet cover 134) accommodating the suction port of the volute case and the motor (air inlet opening 118 and air inlet cover 134 interface shown in Figure 5), 
wherein 
the outer case comprises an external suction port (grate or grill portion 136) and defines an air passage (air passage through device that includes air that passes openings through grate or grill portion 136 of air inlet cover 134, into air inlet opening 118 into plenum 132.  Air passage additionally includes air that passes through louvered openings in housing 102 into plenum 132, see labeled figure from Toro below) extending from the external suction port to the suction port of the volute case (Figure 2), 
the external suction port is located in the outer case such that the external suction port is directed to be open vertically downward when the blower is held or worn in the predetermined posture by the user (Figures 2 and 4), and 
an amount of air passing through the external suction port of the outer case that is directed to be open vertically downward is not less than 95 percent of an amount of air passing through the suction port of the volute case when the blower is held or worn in the predetermined posture by the user and the motor drives the impeller (see discussion below).

As shown in Figures 2, 4, and 5, Svoboda discloses an outer case (air inlet cover 134) with an external suction port (grate or grill portion 136) which is part of an air passage (openings through grate or grill portion 136) that extending from the external suction port to the suction port of the volute case where it mechanically connects to the suction port (air inlet opening 118) with a projecting cylindrical structure as best shown in Figure 5.  As disclosed, the majority of the air will pass through the suction port will be from the grate or grill portion 136 of external suction port, that is directed to be open vertically downward when held by a user, and then pass through the suction port and into the volute case.  Svoboda does not disclose a percentage of the amount of air that passes through the grate or grill portion relative to the total air that passes through the air inlet opening 118 is at least 95%, however, it doesn’t appear that there are any other air paths that would lead into the suction port.  Therefore, it would have been obvious design choice to one having ordinary skill before the effective filing date of the claimed invention to size the gaps between connection parts, or provide a gasket, to reduce the air that leaks through the connection gap to a percentage less than 5% of the total air that passes through the air inlet opening 118 with the motivation to maximize air through the grate or grill portion, to be at least 95%, as it appears to be Svoboda’s intension, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

    PNG
    media_image1.png
    607
    701
    media_image1.png
    Greyscale



Regarding Claim 3, Svoboda teaches:
3. (Original): The blower according to claim 1, wherein 
the outer case (air inlet cover 134) comprises a bottom portion (bottommost portion of air inlet cover 134, Figures 2 and 4) facing a ground when the blower (blower/vac 100) is held or worn in the predetermined posture, and 
the external suction port (grate or grill portion 136) is located at the bottom portion of the outer case (Figures 2 and 4).  

Regarding Claim 4, Svoboda teaches:
4. (Original): The blower according to claim 3, wherein 
the bottom portion (bottommost portion of air inlet cover 134, Figures 2 and 4 and attached Toro figure below) of the outer case (air inlet cover 134) comprises a ground contact face (bottommost surface of air inlet cover 134, Figures 2 and 4 and attached Toro figure below) configured to contact the ground when the user places the blower on the ground (Figures 2 and 4), and 
at least a part of the external suction port (grate or grill portion 136) is located at a position different from the ground contact face (it is offset from the bottommost surface of air inlet cover 134 as shown in Figure 2 and attached Toro figure below).  


    PNG
    media_image2.png
    501
    706
    media_image2.png
    Greyscale


Regarding Claim 5, Svoboda teaches:
5. (Original): The blower according to claim 1, further comprising: 
at least one battery pack (battery would be an obvious embodiment, Paragraph [0005]) configured to supply electric power to the motor (Paragraph [0005]), 
wherein at least a part of the air passage extends along the at least one battery pack (see discussion below).

Svoboda discloses an air passage (openings through grate or grill portion 136) that flow vertically into the suction port (air inlet opening 118).  Svoboda discloses in Paragraph [0005] that the device may utilize lightweight power sources such as a battery.  Svoboda, does not reveal a location for the battery.  The broadest reasonable interpretation of “at least a part of the air passage extends along the at least one battery pack” limits the air passage, which flows vertically, to be aligned with at least one edge, surface, or structural feature of the battery pack.  That being said, it would have been obvious design choice to one having ordinary skill before the effective filing date of the claimed invention to mount a battery pack onto the device where the orientation of at least one edge, surface, or structural feature of the battery pack would be oriented vertically resulting in the claimed alignment.

Regarding Claim 7, Svoboda teaches:
7. (Original): The blower according to claim 1, further comprising: 
a motor controller (switch 108 – may provide adjustable motor speed, Paragraph [0036]) configured to control electric power to be supplied to the motor (may vary power to the motor to  provide adjustable motor speed, Paragraph [0036]), 
wherein at least a part of the motor controller is exposed to the air passage (air passage through device that includes air that passes openings through grate or grill portion 136 of air inlet cover 134, into air inlet opening 118 into plenum 132.  Air passage additionally includes air that passes through louvered openings in housing 102 into plenum 132, see labeled figure from Toro above)(see discussion below).

As shown in Toro above a portion of the air passage enters housing 102 though louvered openings located immediately below the switch 108 shown in Figure 2.  Therefore, the switch is exposed to the air entering the air passage in the disclosed location.   

Regarding Claim 11, Svoboda teaches:
11. (Original): The blower according to claim 2, wherein 
the outer case (air inlet cover 134) comprises a bottom portion (bottommost portion of air inlet cover 134, Figures 2 and 4) facing a ground when the blower (blower/vac 100) is in the predetermined posture (hand-held), and 
the external suction port (grate or grill portion 136) is located at the bottom portion of the outer case (Figures 2 and 4).  

Regarding Claim 12, Svoboda teaches:
12. (Original): The blower according to claim 11, wherein 
the bottom portion (bottommost portion of air inlet cover 134, Figures 2 and 4 and attached Toro figure below) of the outer case (air inlet cover 134) comprises a ground contact face (bottommost surface of air inlet cover 134, Figures 2 and 4 and attached Toro figure below) configured to contact the ground (Figures 2 and 4) when the user places the blower on the ground, and 
at least a part of the external suction port (grate or grill portion 136) is located at a position different from the ground contact face (it is offset from the bottommost surface of air inlet cover 134 as shown in Figure 2 and attached Toro figure below).  


    PNG
    media_image2.png
    501
    706
    media_image2.png
    Greyscale


Allowable Subject Matter
Claims 2, 6, 8, 9, and 13-15 are objected to as being dependent upon a rejected base claim but it would be allowable if rewritten to overcome the rejection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Rejection Under 35 U.S.C. 112(b)
The examiner has reviewed the applicant’s amendments and found them satisfactory.  Therefore, the examiner withdraws the previous rejection under 35 U.S.C. 112(b). 

Rejections Under 35 U.S.C. 102(a)(1)
Applicant’s arguments with amendments, filed 8/10/2022, with respect to the 35 U.S.C. 102(a)(1) rejection(s) of Claims 1-4, 8, 11, 12, and 14 under von Krane et al. US 2017/0311551 have been fully considered and are persuasive.  Therefore, the 35 U.S.C. 102(a)(1) rejections have been withdrawn.  However, as necessitated by amendment, Claims 1, 3-4, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Svoboda US 2002/0108211.
With respect to the 35 U.S.C. 102(a)(1) rejection(s) of Claims 16-18 under von Krane et al. US 2017/0311551, the Applicant did not make any amendments or arguments.  Therefore, the 35 U.S.C. 102(a)(1) rejections stand.  

Rejections Under 35 U.S.C. 103
Applicant’s arguments with amendments, filed 7/28/2022, with respect to the 35 U.S.C. 103 rejection(s) of Claim 10 under von Krane et al. US 2017/0311551 and Claims 5-7 and 13 under von Krane et al. US 2017/0311551 in view of Conrad et al. US 2016/0108924 have been fully considered and are persuasive.  Therefore, the 35 U.S.C. 102(a)(1) rejections have been withdrawn.  However, as necessitated by amendment, Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Svoboda US 2002/0108211.

As previously present, the Applicant’s arguments regarding Claims 1-15 are persuasive.  However, as necessitated by amendment, new 35 U.S.C. 103 rejections using new references.  Applicant’s arguments with respect to Claims 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC CARLSON whose telephone number is (571)272-9963. The examiner can normally be reached Monday-Thursday 6:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC CARLSON/Primary Examiner, Art Unit 3723